Case 16-39654   Doc 364-2   Filed 11/28/18 Entered 11/28/18 14:56:57   Desc Exhibit
                                   2 Page 1 of 4




                             EXHIBIT 2
  Case 16-39654      Doc 364-2      Filed 11/28/18 Entered 11/28/18 14:56:57          Desc Exhibit
                                           2 Page 2 of 4


                                SETTLEMENT AGREEMENT

       THIS SETTLEMENT AGREEMENT (this "Settlement Agreement")
                                                                               is made as of
November 26, 2018, by and between Eugene Crane (the "Trustee"), the chapter
                                                                              7 trustee in the
bankruptcy cases of Argon Credit, LLC("Argon Credit") and Argon X,LLC
                                                                          ("Argon X"together
with Argon Credit,the "Debtors"), on the one side and AutoPal Software,
                                                                        LLC(the "Transferee,"
and together with the Trustee, the "Parties") on the other side.

                                          RECITALS

        WHEREAS, on December 16, 2016 (the "Petition Date"), the Debtors filed voluntary
petitions for relief under chapter 11 of the Bankruptcy Code in the U.S. Bankruptcy
                                                                                     Court for the
Northern District of Illinois (the "Court"}, which are being jointly administered
                                                                                  as Case No. 1.6-
39654;                      ~-

        WHEREAS,the Debtors' bankruptcy cases were converted from cases under chapter 11
to cases under chapter 7 on January 11, 2017;

        WHEREAS,on January 11, 2017, Deborah K. Ebner was appointed the interim chapter 7
trustee ofthe Debtors' estates;

       WHEREAS, on April 17, 2017, Deborah K. Ebner resigned as chapter 7 trustee and the
Trustee was appointed as interim chapter 7 trustee whose appointment was confirmed by the Court
on July 6, 2017(ECF No. 204);

       WHEREAS,the Trustee is vested with, inter alia, the authority to pursue certain causes
ofaction on behalf ofthe Debtors' estates, including the avoidance and recovery oftransfers under
chapter 5 of the Bankruptcy Code;

       WHEREAS,the Trustee asserts that he holds certain claims against the Transferee under
chapter 5 of the Bankruptcy Code for avoidable transfers and recoverable transfers made by the
Debtors during the applicable period prior to the Petition Date;

        WHEREAS,the Trustee issued a demand letter to the Transferee seeking the avoidance
and recovery of certain transfers from the Debtors to the Transferee totaling $40,116.60 pursuant
to chapter 5 ofthe Bankruptcy Code (the "Avoidance Claims");

       WHEREAS, the Transferee denies the Trustee's allegations and has asserted certain
defenses to the Avoidance Claims; and

        WHEREAS,the Parties have exchanged information, negotiated and now desire to resolve
all matters respecting the Avoidance Claims against the Transferee, upon the terms and conditions
set forth below.

       NOW THEREFORE, for good and valuable consideration, it is hereby stipulated,
consented to and agreed by and between the Parties as follows:
  Case 16-39654        Doc 364-2     Filed 11/28/18 Entered 11/28/18 14:56:57             Desc Exhibit
                                            2 Page 3 of 4

       1.       The Transferee shall deliver to the Trustee the sum of $4,500.00 (the "S'ettlement
Sum"), in full satisfaction ofthe Avoidance Claims against the Transferee.

        2.      The Settlement Sum shall be paid by chec~C, issued by the Transferee and delivered
to the following address within seven(7) days ofthe full execution ofthis Settlement Agreement,
and receipt of the same by both parties, as follows:

           Payable to: Eugene Crane, Chapter 7 Trustee for the estate of Argon Credit, LLC
           Delivered to: Elisabeth L. Tanczak; Esq.
                         Freeborn &Peters LLP
                         311 S. Wacker Dr., Suite 3000
                         Chicago, Illinois 60606

       3.       Upan execution of this Settlement Agreement and approval of the same by the
Court, and subject to the provisions of this Settlement Agreement, the Trustee, on behalf of the
Debtors' estates, shall be deemed to have released, waived, and discharged the Transferee from
any and all liabilities, obligations, actions, suits,judgments, claims, causes of action and demands,
known or unknown, whatsoever at law or in equity arising from,including but not limited to those
claims arising in connection with or related to the Avoidance Claims.

       4.      Upon execution of this Settlement Agreement and approval of the same by the
Court, and subject to the provisions ofthis Settlement Agreement,the Transferee shall be deemed
to have released, waived and discharged the Trustee, the Debtors and their estates, and their
respective professionals from any and all liabilities, obligations, actions, suits,judgments, claims,
causes of action and demands, known or unknown, whatsoever at law or in equity arising on or
before the date of this Settlement Agreement, including any claim scheduled ar filed in the
Debtors' bankruptcy cases and any claim arising from payment ofthe Settlement Sum pursuant to
1 1 U.S.C. § 502(h).

        S.      Notwithstanding anything _contained to the contrary herein, if the Trustee is
compelled by an order of a court of competent jurisdiction or required for any other reason to
return, disgorge, or repay any portion of the Settlement Sum,or if the payment of any portion of
the Settlement Sum is avoided by the Transferee or any other person or entity acting on behalf of
the Transferee or its estate, then the releases given by each party to this Settlement Agreement
shall be deemed ineffective, null and void and the full amount of the Trustee's claims against the
Transferee shall be reinstated without any further order of the Court, subject to credit far the
payment made pursuant to paragraphs 1 and 2 herein that is not returned, disgorged, repaid, or
avoided to the extent allowed by law. However, under such circumstance, the Transferee shall be
entitled to assert any and all applicable defenses to the reinstated claim.

      6.      This Settlement Agreement may be executed in counterparts each of which shall be
deemed an original, but all of which together shall constitute one and the same.

       7.     The undersigned represent and`warrant that they have full authority to execute this
Settlement Agreement an behalfoftheir respective Party or client and have obtained all necessary
approvals. This Settlement Agreement is the resolution ofdisputed claims and nothing herein shall
be deemed an admission against either party.




                                                  2
  Case 16-39654      Doc 364-2     Filed 11/28/18 Entered 11/28/18 14:56:57         Desc Exhibit
                                          2 Page 4 of 4

        8.      This Settlement Agreement shall be binding upon and inure to the benefit of the
Parties' respective assigns and successors, including trustees and receivers.

       9.      This Settlement Agreement may be signed and transmitted electronically or by
facsimile, which shall be deemed to have the full force and effect of original ink signatures.

      10.     The Trustee shall file a motion seeking Court approval of this Settlement
Agreement.


 EUGENE CRANE,CHAPTER 7                            AUTOPAL SOFTWARE,LLC
 TRUSTEE FOR THE ESTATES
 OF ARGON CREDIT,LLC AND
 ARGON X,LLC


 By:                                               By:      ~     ~--~   r~
       His Coun e
                                                   Printed Name: ~~e.~ ~~~~
 Elizabeth L. Janczak, Esq.
 Freeborn &Peters LLP                              Title:       ~~~.s~ ~.~r..~h-
 311 South Wacker Drive, Suite 3000
 Chicago, Illinois 60606




                                               3
